Name: Commission Regulation (EEC) No 2615/86 of 21 August 1986 on the supply of common wheat to the Republic of Djibouti as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 8 . 86 Official Journal of the European Communities No L 236/11 COMMISSION REGULATION (EEC) No 2615/86 of 21 August 1986 on the supply of common wheat to the Republic of Djibouti as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 8 August 1986 on the supply of food aid to Djibouti the Commission allocated to the latter country 4 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 - The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 August 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12. 1982, p. 1 (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 139, 24. 5 . 1986, p. 29 (4) OJ No L 192, 26. 7 . 1980, p. 11 (s) OJ No L 371 , 31 . 12. 1985, p. 1 . No L 236/ 12 Official Journal of the European Communities 22. 8 . 86 ANNEX 1 . Programme : 1986 2. Recipient : Djibouti (Ministre du commerce, Office national d approvisionnement et de commercialisation (ONAC), boÃ ®te postale 796 Djibouti) 3 . Place or country of destination : Djibouti 4. Product to be mobilized : common wheat 5. Total quantity : 4 000 tonnes 6 . Number of lots : three (No 1 : 1 500 tonnes / No 2 : 1 000 tonnes / No 3 : 1 500 tonnes) 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel de cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process The common wheat must meet the following conditions :  moisture : 14,5 % maximum (ICC Method No 110)  protein content : 11,5 % minimum (N x 5,7 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 118) 10 . Packaging : in bulk 1 1 . Port of shipment : a Community port 1 2. Delivery stage : cif 13 . Port of landing : Djibouti 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 2 September 1986 16. Shipment period : No 1 : before 1 October 1986 / No 2 : 10 to 31 October 1986 / No 3 : 10 to 30 November 1986 17. Security : 10 ECU per tonne Note : The successful tenderer shall send a copy of the shipping documents to the following address : M. Perez-Poras, Plateau du Serpent, Boulevard du MarÃ ©chal Joffre, boÃ ®te postale 2477, Djibouti TÃ ©l . 35 26 15  TÃ ©lex 5894 DELCOM DJ.